IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 43903 & 43904

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 704
                                                )
       Plaintiff-Respondent,                    )    Filed: September 27, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
STEPHEN D. L’ABBE,                              )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Gerald F. Schroeder, District Judge. Hon. Michael J. Oths,
       Magistrate.

       Orders of the district court, on intermediate appeals from the magistrate division,
       affirming judgments of conviction for failure to use a safety restraint, affirmed.

       Stephen D. L’Abbe, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

MELANSON, Chief Judge
       Stephen D. L’Abbe received a citation for failure to use a safety restraint on November 5,
2014. L’Abbe also received a citation for failure to use a safety restraint on December 4, 2014.
Both citations were adjudicated together. Following a court trial, the magistrate found L’Abbe
guilty of both infractions. L’Abbe appealed to the district court, arguing the magistrate lacked
jurisdiction. The district court affirmed. L’Abbe again appeals.
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415,

                                                 1
224 P.3d 480, 482 (2009). If those findings are so supported and the conclusions follow
therefrom, and if the district court affirmed the magistrate’s decision, we affirm the district
court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review the
decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App.
2014). Rather, we are procedurally bound to affirm or reverse the decision of the district court.
Id.
       On appeal, L’Abbe asserts that the magistrate did not have subject matter or personal
jurisdiction to enter judgments in his cases. Whether a court lacks jurisdiction is a question of
law, over which this Court exercises free review. State v. Jones, 140 Idaho 755, 757, 101 P.3d
699, 701 (2004). To properly proceed in a criminal case, a court must acquire both personal and
subject matter jurisdiction. State v. Rogers, 140 Idaho 223, 228, 91 P.3d 1127, 1132 (2004).
Personal jurisdiction refers to a court’s power to bring a person into its adjudicative process
whereas subject matter jurisdiction refers to jurisdiction over the nature of the case and the type
of relief sought. State v. Ambro, 142 Idaho 77, 79, 123 P.3d 710, 712 (Ct. App. 2005). Thus,
without personal jurisdiction, the court has no person to hold accountable and without subject
matter jurisdiction, the court has no alleged crime to hold the person accountable for. Rogers,
140 Idaho at 228, 91 P.3d at 1132.
       L’Abbe asserts that the magistrate division of the district court lacked subject matter
jurisdiction over his cases because the magistrate division is not an Article III court under the
United States Constitution. However, these cases only involved state traffic infractions, not
federal offenses, so no Article III court or judge is required. Article V, Section 2 of the Idaho
Constitution provides:
       The judicial power of the state shall be vested in a court for the trial of
       impeachments, a Supreme Court, district courts, and other such courts inferior to
       the Supreme Court as established by the legislature. . . . The jurisdiction of such
       inferior courts shall be prescribed by the legislature.
This provision of the Idaho Constitution was intended to make the legislature the sole authority
in determining the jurisdiction of inferior courts. Acker v. Mader, 94 Idaho 94, 96, 481 P.2d 605,
607 (1971).
       Under this authority, the legislature enacted I.C. § 1-2201, which provides that, pursuant
to the provisions of Article V, Section 2 of the Idaho Constitution, “there is hereby established in


                                                 2
each county of the state of Idaho a magistrate division of the district court.” The legislature also
assigned to the magistrate division, subject to the rules promulgated by the Idaho Supreme Court,
proceedings under the Idaho Traffic Infractions Act. I.C. § 1-2208; see also I.I.R. 4 (providing
that every magistrate in the state of Idaho is hereby assigned and granted the authority and
jurisdiction to hear, process and determine any citable offense alleged to have occurred within
the state of Idaho). L’Abbe was charged with the citable offense of failure to use a safety
restraint in Idaho under I.C. § 49-673(3)(a)(i), which is a part of the Idaho Traffic Infractions
Act. The magistrate was conferred with subject matter jurisdiction over L’Abbe’s particular
cases when L’Abbe was served with the uniform citations, which act as a complaint. See
I.I.R. 3(a) (providing that the complaint in a citation may be used as the complaint to prosecute
an infraction offense); Rogers, 140 Idaho at 228, 91 P.3d at 1132 (holding that the information,
indictment, or complaint alleging an offense was committed within the state of Idaho confers
subject matter jurisdiction upon the court). Thus, the magistrate had subject matter jurisdiction
over L’Abbe’s cases.
       L’Abbe also claims that the magistrate lacked personal jurisdiction over him because he
made only a special appearance to challenge the magistrate’s jurisdiction in this case. Any
person who commits all or an essential part of a crime within Idaho is liable to punishment under
its laws. I.C. § 18-202. The Idaho Supreme Court has held that I.C. § 18-202 establishes the
court’s personal jurisdiction over all individuals who commit a crime in Idaho. Rogers, 140
Idaho at 228, 91 P.3d at 1132. A traffic infraction is a violation of law which is criminal in
nature. State v. George, 127 Idaho 693, 699, 905 P.2d 626, 632 (1995). See also IDAHO CONST.
art. V, § 1 (providing that every action prosecuted by the people of the State as a party, against a
person charged with a public offense, for the punishment of the same, shall be termed a criminal
action). Thus, the magistrate had jurisdiction over L’Abbe by virtue of its territorial jurisdiction
as set out in I.C. § 18-202. Additionally, under common law, the magistrate division of the
district court may exercise personal jurisdiction over a defendant who is a resident of Idaho and
commits a citable offense--including a traffic infraction--within Idaho. State v. Simmons, 115
Idaho 877, 878, 771 P.2d 541, 542 (Ct. App. 1989). Accordingly, the magistrate acquired
personal jurisdiction over L’Abbe because he is a resident of Idaho and committed an infraction
in Idaho.


                                                 3
       L’Abbe also argues that he is entitled to a Seventh Amendment jury trial. However, the
Seventh Amendment right to a jury trial in civil cases is not applicable to the states. Minneapolis
& St. Louis R.R. Co. v. Bombolis, 241 U.S. 211, 216-17 (1916). Furthermore, our legislature has
denied the right to a jury in infraction cases. I.C. § 49-1502(1).
       Although the ultimate issues on appeal pertain to jurisdiction and L’Abbe’s perceived
right to a jury trial, L’Abbe asserts a number of nonjurisdictional arguments originally asserted
and rejected below. L’Abbe previously used these same arguments in an attempt to overturn
convictions for speeding, open container, and failing to use a safety restraint. See State v.
L’Abbe, 156 Idaho 317, 324 P.3d 1016 (Ct. App. 2014); State v. L’Abbe, Docket No. 39376 (Ct.
App. Sept. 4, 2012); State v. L’Abbe, Docket No. 40833 (Ct. App. Nov. 25, 2013). After
reviewing the record, we again conclude that L’Abbe’s nonjurisdictional arguments are without
merit. Moreover, L’Abbe fails to support his arguments with citations to relevant authority. A
party waives an issue on appeal if either authority or argument is lacking. State v. Zichko, 129
Idaho 259, 263, 923 P.2d 966, 970 (1996). Although L’Abbe forwarded a plethora of meritless
arguments and a long list of case and statutory law from various jurisdictions, the authority he
cited is inapplicable or irrelevant.       As a result, aside from lacking merit, L’Abbe’s
nonjurisdictional arguments are waived.
       We conclude that the magistrate had personal and subject matter jurisdiction over L’Abbe
and these cases and that L’Abbe had no right to a jury trial. The remainder of L’Abbe’s claims
are without merit and are waived.         Accordingly, the district court’s orders affirming, on
intermediate appeals, L’Abbe’s judgments of conviction for failure to use a safety restraint are
affirmed.
       Judge GUTIERREZ and Judge GRATTON, CONCUR.




                                                  4